Citation Nr: 9907052	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  90-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) memorandum opinion dated March 27, 
1995, which affirmed a March 1993 Board decision as to the 
issue of entitlement to service connection for a low back 
disorder and remanded the issue of entitlement to service 
connection for a low back disorder, secondary to a service-
connected disability, for adjudication in the first instance.  

In December 1995 the Board remanded the case to the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.  

In an October 1998 supplemental statement of the case the RO 
adjudicated the issue and found that evidence demonstrating a 
well-grounded claim had not been submitted.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his low back disorder is proximately due 
to, or a result of, a service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder, 
secondary to a service-connected disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

The United States Court of Veterans Appeals (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Initially, the Board notes that in accordance with a December 
1995 remand order the RO requested the veteran provide 
additional information concerning his private medical 
treatment and scheduled him for a VA orthopedic examination.  
The record reflects that no subsequent information pertaining 
to the veteran's private medical treatment was added to the 
claims file, and that in May 1996 the veteran failed to 
report for a scheduled VA examination. 

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
determination of an original claim shall be based upon the 
evidence of record.  See 38 C.F.R. § 3.655(b) (1998).  The 
Court has held that the "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's low back disorder is 
proximately due to, or a result of, a service-connected 
disability.  Although the March 1995 Court memorandum opinion 
noted a July 1984 VA progress note could be interpreted as a 
medical description relating low back pain to a limp due to a 
service-connected left knee disorder, it also noted that the 
record was unclear as to whether the reference, in fact, 
referred to the left knee disorder.  [redacted].  

The Board finds that the July 1984 VA progress report, 
without additional clarification, is insufficient to well 
ground this claim.  The Board notes that the Court has held 
that medical opinions which are too general and inconclusive 
are insufficient to well ground a claim.  Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).

The only other evidence that the veteran's low back disorder 
is the result of a service-connected disability is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for a low back disorder, secondary to a service-
connected disability.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for a low back disorder, 
secondary to a service-connected disability, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


